In re Phipps, McKinley J., Jr.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court, Div. E, No. 316809; to the Court of Appeal, First Circuit, No. 00 KW 0975.
Denied.
CALOGERO, C.J., and LEMMON, J., would grant the writ.
TRAYLOR, J., not on panel.
JOHNSON, J., would grant the writ. LSA.C.Cr.P. Art. 331 provides that defendant is entitled to bail before conviction, unless evidence is clear and convincing that defendant may flee or poses a danger to persons in the community.